TABLE OF CONTENTS SA ARTICLESNUMBER 1.Quantity, Model and DescriptionSA21 2.Delivery Schedule 3.Price 4.Payment 5.Miscellaneous TABLE 1[CONFIDENTIAL PORTION OMITTED AND FILEDSA29 SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 1A[CONFIDENTIAL PORTION OMITTED AND FILEDSA30 SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 1B[CONFIDENTIAL PORTION OMITTED AND FILEDSA30 SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 1C[CONFIDENTIAL PORTION OMITTED AND FILEDSA32 SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] EXHIBITS A. Aircraft Configuration A1Aircraft ConfigurationSA28 B.Aircraft Delivery Requirements and Responsibilities C.Defined Terms SUPPLEMENTAL EXHIBITS AE1[CONFIDENTIAL PORTION OMITTED AND FILEDSA20 SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] BFE1BFE VariablesSA32 CS1Customer Support Variables SLP1Service Life Policy Components EE1[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] PA No. SA32 LETTER AGREEMENTS 6-1162-AKP-070Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft 6-1162-AKP-072R1[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-073[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-074R2Business Considerations 6-1162-AKP-075Aircraft Purchase Rights and Substitution Rights - Attachment A - Attachment BSA30 - Attachment CSA30 6-1162-AKP-076Aircraft Performance Guarantees 6-1162-AKP-077Spares Matters 6-1162-AKP-078Model 737 Miscellaneous Commitments 6-1162-AKP-079[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-080Installation of Cabin Systems Equipment 6-1162-AKP-081[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-082Confidentiality 6-1162-AKP-083[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-084[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-085[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-AKP-117Delivery Schedule 6-1162-SSM-1405[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-CLO-1035[CONFIDENTIAL PORTION OMITTED AND FILEDSA28 SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6-1162-CLO-1038Advance Payments and Financing MattersSA31 6-1162-CLO-1082Advance Payments and Financing Matters 2SA32 PA No. SA32
